DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
 
This action is in response to the arguments filed on 02/04/2021.  Claims 1-3, 5-11, 13-19, and 21-27 are pending in the application and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Membership Classification using Integer Bloom Filter,” hereinafter referred to as Chen), in view of Driscoll ( US 2014/0372349 A1, hereinafter referred to as Driscoll).

As to claim 1, Chen teaches a computer-implemented method for generating neural network models, the method comprising: 
receiving a first set of features at an input layer of a neural network model, each of the features in the first set being associated with a predetermined category (see Introduction…relevant search operation has common features such as: (1) a large quantity of digital information; (2) no significantly relevant digital content characteristics; (3) highly efficient computing; (4) on-line real time processing…); 
applying a bloom filter coupled between the input layer and a first hidden layer of the neural network model to the first set of features to generate a second set of features, each of the features in the second set representing a combination of two or more features in the first set (see pages 384-385…IBF removes the weakness of the real number array by combining the characteristics of the BF look-up table method and integrates features from CMAC multiple attribute classification...to teach the limitation);
training the neural network model by applying the second set of features to the first hidden layer of nodes of the neural network model to generate an output, the neural network model including a plurality of layers of nodes coupled to each other via a connection, wherein a number of nodes in the first hidden layer is fewer than a number of nodes in the input layer (see pages 385-387…B. Integer Bloom Filter Data Structure…C. Training Phase…Fig 3. IBF Training phase structure); and 
comparing the output of the neural network model with a target value associated with the predetermined category to determine whether the neural network model satisfies a predetermined condition (see B. Integer Bloom Filter Data Structure…The IBF algorithm can be used to determine the tag attribute value of the bucket and complete the tagging of all sample sets.  After the threshold indicator to stop training is met, the training phase is considered to be completed).
 But Chen fails to explicitly teach:
wherein the neural network model together with the bloom filter is used to determine a category of a user based on a search query received from the user for content delivery.
However, Driscoll, in combination with Chen, teaches:
wherein the neural network model together with the bloom filter is used to determine a category of a user based on a search query received from the user for content delivery (see paragraphs [0019], [0022]-[0024], and [0034], where a classifier 2 is used to determine a class (category) corresponding to search intent of the user based on a search query received from the user, where the classifier is a supervised machine learning algorithm such as a neural network.  A reasonable rejection of claim 1 can be formulated using the previous combination of references used in the final rejection further in view of Driscoll. Note the Chen reference teaches a classifier using a combination of neural network and a Bloom filter).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Chen to add a category of a user based on a search query using neural network to Chen’s system as taught by Driscoll above.  The modification would have been obvious because one of ordinary skill would be motivated to identify the likely class corresponding to the user's search intent using a neural network, as suggested by Driscoll ([0006]).

As to claim 25, which incorporates the rejection of claim 1, Chen fails to explicitly teach wherein information that the user intends to receive is determined based on the category of the user, and a type of content that is associated with the category of the user is searched.  
However Driscoll teaches wherein information that the user intends to receive is determined based on the category of the user, and a type of content that is associated with the category of the user is searched (see paragraphs [0006]…search results may be formatted according to the likely class…; [0019]…the search results 3A-3C from the class (Class A-C) which the search intent…[0023]-[0024]…output search results belong to only one class, presentation rules 5 for presenting the results are selected according to that class (step S7)).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Chen to add a category of a user based on a search query using neural network to Chen’s system as taught by Driscoll above.  The modification would have been obvious because one of ordinary skill would be motivated to identify the likely class corresponding to the user's search intent using a neural network, as suggested by Driscoll ([0006]).



Claims 2-3, 9-11, 17-19 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Membership Classification using Integer Bloom Filter,” hereinafter referred to as Chen), in view of Driscoll ( US 2014/0372349 A1, hereinafter referred to as Driscoll), and further in view of Chavez et al. (US 9,985,984 B1, hereinafter referred to as Chavez).

As to claim 2, which incorporates the rejection of claim 1, Chen teaches an artificial neutral network is equipped with features but fails to explicitly teach wherein the first set of features includes a first number of features that is greater than a second number of features included in the second set of features.  
However Chavez teaches wherein the first set of features includes a first number of features that is greater than a second number of features included in the second set of features (see col. 15, lines 53-67 to col 16, lines 1-2… wherein, using the broadest reasonable interpretation, Examiner interprets the feature vectors 316 to be greater than the feature subsetting 326). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Chen by adding a feature comparison to Chen’s system as taught by Chavez above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the performance of the one or more machine learning algorithms as suggested by Chavez (abstract; col. 13, lines 9-12).

As to claim 3, which incorporates the rejection of claim 2, Chen teaches:
adjusting one or more parameters of the bloom filter in response to determining that the neural network model does not satisfy the predetermine condition (see page 5 of 6, left column, D. Threshold rate & FAR…according to the required constraint condition, the optimal adjustment in the threshold rate and array number parameter is conducted. A low threshold rate helps to reduce the array utilization rate and save space used, but FAR increases accordingly…); 
applying the bloom filter with adjusted parameters to the first set of features to generate a third set of features, wherein the third set of features includes a third number of features different than the second number of features in the second set (see pages 384-385…IBF removes the weakness of the real number array by combining the characteristics of the BF look-up table method and integrates features from CMAC multiple attribute classification...to teach the limitation); 
training the neural network model based on the third set of features (see pages 385-386…B. Integer Bloom Filter Data Structure…C. Training Phase…Fig 3. IBF Training phase structure).

As to claim 9, Chen teaches:
receiving a first set of features at an input layer of a neural network model, each of the features in the first set being associated with a predetermined category (see Introduction…relevant search operation has common features such as: (1) a large quantity of digital information; (2) no significantly relevant digital content characteristics; (3) highly efficient computing; (4) on-line real time processing…); 
applying a bloom filter coupled between the input layer and a first hidden layer of the neural network model to the first set of features to generate a second set of features, each of the features in the second set representing a combination of two or more features in the first set (see pages 384-385…IBF removes the weakness of the real number array by combining the characteristics of the BF look-up table method and integrates features from CMAC multiple attribute classification...to teach the limitation);
training a neural network model by applying the second set of features to the first hidden layer of nodes of the neural network model to generate an output, the neural network model including a plurality of layers of nodes coupled to each other via a connection, wherein a number of nodes in the first hidden layer is fewer than a number of nodes in the input layer  (see pages 385-387…B. Integer Bloom Filter Data Structure…C. Training Phase…Fig 3. IBF Training phase structure); 
comparing the output of the neural network model with a target value associated with the predetermined category to determine whether the neural network model satisfies a predetermined condition (see B. Integer Bloom Filter Data Structure…The IBF algorithm can be used to determine the tag attribute value of the bucket and complete the tagging of all sample sets.  After the threshold indicator to stop training is met, the training phase is considered to be completed).
But Chen fails to explicitly teach a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of training classification models.
However, Chavez teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor (see Fig. 2, element 240). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Chen by adding a non-transitory machine-readable medium to Chen’s system as taught by Chavez above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the performance of the one or more machine learning algorithms as suggested by Chavez (abstract; col. 13, lines 9-12).
But Chen and Chavez fail to explicitly teach:
wherein the neural network model together with the bloom filter is used to determine a category of a user based on a search query received from the user for content delivery.
However, Driscoll, in combination with Chen, teaches:
wherein the neural network model together with the bloom filter is used to determine a category of a user based on a search query received from the user for content delivery (see paragraphs [0019], [0022]-[0024], and [0034], where a classifier 2 is used to determine a class (category) corresponding to search intent of the user based on a search query received from the user, where the classifier is a supervised machine learning algorithm such as a neural network.  A reasonable rejection of claim 1 can be formulated using the previous combination of references used in the final rejection further in view of Driscoll. Note the Chen reference teaches a classifier using a combination of neural network and a Bloom filter).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chen and Chavez  to add a category of a user based on a search query using neural network to the combination system of Chen and Chavez’s system as taught by Driscoll above.  The modification would have been obvious because one of ordinary skill would be motivated to identify the likely class corresponding to the user's search intent using a neural network, as suggested by Driscoll ([0006]).

As to claim 10, which incorporates the rejection of claim 9, Chen teaches an artificial neutral network is equipped with features but fails to explicitly teach wherein the first set of features includes a first number of features that is greater than a second number of features included in the second set of features.  
However Chavez teaches wherein the first set of features includes a first number of features that is greater than a second number of features included in the second set of features (see col. 15, lines 53-67 to col 16, lines 1-2… wherein, using the broadest reasonable interpretation, Examiner interprets the feature vectors 316 to be greater than the feature subsetting 326). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Chen by adding a feature comparison to Chen’s system as taught by Chavez above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the performance of the one or more machine learning algorithms as suggested by Chavez (abstract; col. 13, lines 9-12).

As to claim 11, which incorporates the rejection of claim 10, Chen teaches:
adjusting one or more parameters of the bloom filter in response to determining that the neural network model does not satisfy the predetermine condition (see page 5 of 6, left column, D. Threshold rate & FAR…according to the required constraint condition, the optimal adjustment in the threshold rate and array number parameter is conducted. A low threshold rate helps to reduce the array utilization rate and save space used, but FAR increases accordingly…); 
applying the bloom filter with adjusted parameters to the first set of features to generate a third set of features, wherein the third set of features includes a third number of features different than the second number of features in the second set (see pages 384-385…IBF removes the weakness of the real number array by combining the characteristics of the BF look-up table method and integrates features from CMAC multiple attribute classification...to teach the limitation); 
training the neural network model based on the third set of features (see pages 385-386…B. Integer Bloom Filter Data Structure…C. Training Phase…Fig 3. IBF Training phase structure).

As to claim 17, Chen teaches:
receiving a first set of features at an input layer of a neural network model, each of the features in the first set being associated with a predetermined category (see Introduction…relevant search operation has common features such as: (1) a large quantity of digital information; (2) no significantly relevant digital content characteristics; (3) highly efficient computing; (4) on-line real time processing…); 
applying a bloom filter coupled between the input layer and a first hidden layer of the neural network model to the first set of features to generate a second set of features, each of the features in the second set representing a combination of two or more features in the first set (see pages 384-385…IBF removes the weakness of the real number array by combining the characteristics of the BF look-up table method and integrates features from CMAC multiple attribute classification...to teach the limitation);
training a neural network model by applying the second set of features to  the first hidden layer of nodes of the neural network model to generate an output, the neural network model including a plurality of layers of nodes coupled to each other via a connection, wherein a number of nodes in the first hidden layer is fewer than a number of nodes in the input layer (see pages 385-387…B. Integer Bloom Filter Data Structure…C. Training Phase…Fig 3. IBF Training phase structure); 
comparing the output of the neural network model with a target value associated with the predetermined category to determine whether the neural network model satisfies a predetermined condition (see B. Integer Bloom Filter Data Structure…The IBF algorithm can be used to determine the tag attribute value of the bucket and complete the tagging of all sample sets.  After the threshold indicator to stop training is met, the training phase is considered to be completed). 
But Chen fails to explicitly teach a data processing system, comprising: 
a processor; and a memory coupled to the processor, the memory storing instructions, which when executed by the processor, cause the processor to perform operations of training classification models.  
However, Chavez teaches a data processing system, comprising: 
a processor (see Fig. 2, element 240); and 
a memory coupled to the processor (see Fig. 2, element 250);, the memory storing instructions, which when executed by the processor, cause the processor to perform operations of training classification models(see Fig. 2, elements 240 and 250).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Chen by adding a memory and processor to Chen’s system as taught by Chavez above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the performance of the one or more machine learning algorithms as suggested by Chavez (abstract; col. 13, lines 9-12).
But Chen and Chavez fail to explicitly teach:
wherein the neural network model together with the bloom filter is used to determine a category of a user based on a search query received from the user for content delivery.
However, Driscoll, in combination with Chen, teaches:
wherein the neural network model together with the bloom filter is used to determine a category of a user based on a search query received from the user for content delivery (see paragraphs [0019], [0022]-[0024], and [0034], where a classifier 2 is used to determine a class (category) corresponding to search intent of the user based on a search query received from the user, where the classifier is a supervised machine learning algorithm such as a neural network.  A reasonable rejection of claim 1 can be formulated using the previous combination of references used in the final rejection further in view of Driscoll. Note the Chen reference teaches a classifier using a combination of neural network and a Bloom filter).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chen and Chavez  to add a category of a user based on a search query using neural network to the combination system of Chen and Chavez’s system as taught by Driscoll above.  The modification would have been obvious because one of ordinary skill would be motivated to identify the likely class corresponding to the user's search intent using a neural network, as suggested by Driscoll ([0006]).
As to claim 18, which incorporates the rejection of claim 17, Chen teaches an artificial neutral network is equipped with features but fails to explicitly teach wherein the first set of features includes a first number of features that is greater than a second number of features included in the second set of features.  
However Chavez teaches wherein the first set of features includes a first number of features that is greater than a second number of features included in the second set of features (see col. 15, lines 53-67 to col 16, lines 1-2… wherein, using the broadest reasonable interpretation, Examiner interprets the feature vectors 316 to be greater than the feature subsetting 326). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Chen by adding a feature comparison to Chen’s system as taught by Chavez above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the performance of the one or more machine learning algorithms as suggested by Chavez (abstract; col. 13, lines 9-12).

As to claim 19, which incorporates the rejection of claim 18, Chen teaches:
adjusting one or more parameters of the bloom filter in response to determining that the neural network model does not satisfy the predetermine condition (see page 5 of 6, left column, D. Threshold rate & FAR…according to the required constraint condition, the optimal adjustment in the threshold rate and array number parameter is conducted. A low threshold rate helps to reduce the array utilization rate and save space used, but FAR increases accordingly…); 
applying the bloom filter with adjusted parameters to the first set of features to generate a third set of features, wherein the third set of features includes a third number of features different than the second number of features in the second set (see pages 384-385…IBF removes the weakness of the real number array by combining the characteristics of the BF look-up table method and integrates features from CMAC multiple attribute classification...to teach the limitation); 
training the neural network model based on the third set of features (see pages 385-386…B. Integer Bloom Filter Data Structure…C. Training Phase…Fig 3. IBF Training phase structure).

As to claim 26, which incorporates the rejection of claim 9, Chen fails to explicitly teach wherein information that the user intends to receive is determined based on the category of the user, and a type of content that is associated with the category of the user is searched.  
However Driscoll teaches wherein information that the user intends to receive is determined based on the category of the user, and a type of content that is associated with the category of the user is searched (see paragraphs [0006]…search results may be formatted according to the likely class…; [0019]…the search results 3A-3C from the class (Class A-C) which the search intent…[0023]-[0024]…output search results belong to only one class, presentation rules 5 for presenting the results are selected according to that class (step S7)).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Chen to add a category of a user based on a search query using neural network to Chen’s system as taught by Driscoll above.  The modification would have been obvious because one of ordinary skill would be motivated to identify the likely class corresponding to the user's search intent using a neural network, as suggested by Driscoll ([0006]).

As to claim 27, which incorporates the rejection of claim 17, Chen fails to explicitly teach wherein information that the user intends to receive is determined based on the category of the user, and a type of content that is associated with the category of the user is searched.  
However Driscoll teaches wherein information that the user intends to receive is determined based on the category of the user, and a type of content that is associated with the category of the user is searched (see paragraphs [0006]…search results may be formatted according to the likely class…; [0019]…the search results 3A-3C from the class (Class A-C) which the search intent…[0023]-[0024]…output search results belong to only one class, presentation rules 5 for presenting the results are selected according to that class (step S7)).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Chen to add a category of a user based on a search query using neural network to Chen’s system as taught by Driscoll above.  The modification would have been obvious because one of ordinary skill would be motivated to identify the likely class corresponding to the user's search intent using a neural network, as suggested by Driscoll ([0006]).

Claims 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Membership Classification using Integer Bloom Filter,” hereinafter referred to as Chen), in view of Driscoll (US 2014/0372349 A1, hereinafter referred to as Driscoll), and further in view of Downs et al. (US 8,190,541 B2, hereinafter referred to as Downs).

As to claim 5, which incorporates the rejection of claim 1, Chen and Driscoll fail to explicitly teach: in response to a second search query, performing in a content database to identify a list of content items based on the second search query; 
for each of the content items, determining a score for the content item using the neural
network model based;
ranking the content items based on scores associated with the content items; and
generating a search result having the content items sorted based on the rankings. 
However Downs teaches: in response to a search query, performing in a content database to identify a list of content items based on the search query (see col. 10, lines 44-67 to col. 11, lines 1-5, a search query 45 specified by a user, in which the example term analysis information illustrated in FIGS. 2A and 28 for the example documents 1-5 of the corpus may be used by the DSRD service to determine particular information that is relevant to the query); 
for each of the content items, determining a score for the content item using the neural network model based (see col. 13, lines 1-7…; col. 15, lines 48-61,… relevance score; col. 20, lines 3-67…Nodes 280a and 280c in FIG. 2I represent those terms in the generated neural network); 
ranking the content items based on scores associated with the content items (see col.13, lines 58-67 to col. 13, lines 1-7…Column 272e indicates an aggregate term relevance score for the candidate term in each entry 27 4 with respect to the query terms 265a, such as to reflect an assessed degree of relevance of the candidate term to the possible theme represented by the query terms 265a); and 
generating a search result having the content items sorted based on the rankings (see col. 11, lines 60-67, a list 269 of corresponding search results are shown in order of generated document relevance….). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Chen by adding content items based on the search query to Chen’s system as taught by Downs above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the determinations of relevant themes and relevant documents within the domain, such as by using automated machine learning techniques as suggested by Downs (abstract; col. 2, lines 42-46).

As to claim 7, which incorporates the rejection of claim 1, Chen fails to explicitly teach:
performing a search in a content database based on search query and the category of the user. 
However, Downs teaches:
performing a search in a content database based on the search query and the category of the user (see col. 19, lines, 50-67 to col.20, lines 1-61. a search query was specified that included two query terms 265a, those being "Bonds" and "steroids"). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Chen by adding content items based on the search query to Chen’s system as taught by Downs above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the determinations of relevant themes and relevant documents within the domain, such as by using automated machine learning techniques as suggested by Downs (abstract; col. 2, lines 42-46).

As to claim 8, which incorporates the rejection of claim 7, Chen teaches the bloom filter fails to explicitly teach: obtaining a third set of features based on the search query, device information of the user device, and user information of the user;
applying the bloom filter to the third set of features to generate a fourth set of features;  and
applying the neural network model to the fourth set of features to generate the category of the user.  
However Downs, in combination with Chen, teaches wherein determining the category of the user using the neural network model comprises: 
obtaining a third set of features based on the search query, device information of the user device, and user information of the user (see col. 14, lines 35-45…a Web page that is generated and provided to a client device of the user and Fig. 3, element 328); 
applying the third set of features to generate a fourth set of features (see Fig. 3, element 326); and 
applying the neural network model to the fourth set of features to generate the category of the user (see col.20, lines 4-23…a search query was specified that included two query terms 265a, those being "Bonds" and "steroids". Nodes 280a and 280c in
FIG. 2I represent those terms in the generated neural network). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Chen by adding content items based on the search query to Chen’s system as taught by Downs above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the determinations of relevant themes and relevant documents within the domain, such as by using automated machine learning techniques as suggested by Downs (abstract; col. 2, lines 42-46).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. Chen et al. (“Membership Classification using Integer Bloom Filter,” hereinafter referred to as Chen), in view of Driscoll (US 2014/0372349 A1, hereinafter referred to as Driscoll), and further in view of Downs et al. (US 8,190,541 B2, hereinafter referred to as Downs), and Higgins et al. (US 10,373,047 B2, hereinafter referred to as Higgins).

As to claim 6, which incorporates the rejection of claim 5, Chen teaches the bloom filter but Chen, Driscoll and Downs fail to explicitly teach wherein determining a score for the content item using the neural network model based comprises:
obtaining a third set of features associated with the content item; applying the bloom filter to the third set of features to generate a fourth set of features; and applying the neural network model to the fourth set of features to generate the score.
However, Higgins teaches wherein determining a score for the content item using the neural network model based comprises: 
obtaining a third set of features associated with the content item (see col. 9, lines 63-67 to col. 10, lines 1-15, wherein using the broadest reasonable, Examiner interprets human-engineered features are extracted from human-scored responses to teach the limitation);
applying the third set of features to generate a fourth set of features (see col. 9, lines 63-67 to col. 10, lines 1-15, wherein using the broadest reasonable, Examiner interprets human-engineered features are extracted from human-scored responses to teach the limitation); and 
applying the neural network model to the fourth set of features to generate the score (see col. 10, lines 10-45…the extracted features and the scores assigned to the responses are used to train a scoring model using a machine learning application (e.g., using linear regression, Support Vector Machine (SVM), or other machine-learning methods). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chen, Driscoll and Downs to add content items based on the search query to the combination system of Chen, Driscoll and Downs’s system as taught by Higgins above.  The modification would have been obvious because one of ordinary skill would be motivated to reduce a loss function associated with scoring accuracy as suggested by Higgins (col. 20, lines 13-25).

Claims 13, 15-16, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Membership Classification using Integer Bloom Filter,” hereinafter referred to as Chen), in view of Driscoll (US 2014/0372349 A1, hereinafter referred to as Driscoll), and further in view of Chavez et al. (US 9,985,984 B1, hereinafter referred to as Chavez), and Downs et al. (US 8,190,541 B2, hereinafter referred to as Downs).

As to claim 13, which incorporates the rejection of claim 9, Chen and Chavez fail to explicitly teach: in response to a second search query, performing in a content database to identify a list of content items based on the second search query; 
for each of the content items, determining a score for the content item using the neural network model based;
ranking the content items based on scores associated with the content items; and
generating a search result having the content items sorted based on the rankings. 
However, Downs teaches wherein the operations further comprise: 
in response to a search query, performing in a content database to identify a list of content items based on the search query (see col. 10, lines 44-67 to col. 11, lines 1-5,  
a search query 45 specified by a user, in which the example term analysis information
illustrated in FIGS. 2A and 28 for the example documents 1-5 of the corpus may be used by the DSRD service to determine particular information that is relevant to the query); 
for each of the content items, determining a score for the content item using the neural network model based (see col. 13, lines 1-7…; col. 15, lines 48-61,… relevance score; col. 20, lines 3-67…Nodes 280a and 280c in FIG. 2I represent those terms in the generated neural network);  
ranking the content items based on scores associated with the content items (see col.13, lines 58-67 to col. 13, lines 1-7…Column 272e indicates an aggregate term relevance score for the candidate term in each entry 27 4 with respect to the query terms 265a, such as to reflect an assessed degree of relevance of the candidate term to the possible theme represented by the query terms 265a); and 
generating a search result having the content items sorted based on the rankings (see col. 11, lines 60-67, a list 269 of corresponding search results are shown in order of generated document relevance….). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chen, Driscoll and Chavez to add content items based on the search query to the combination system of Chen, Driscoll and Chavez’s system as taught by Downs above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the determinations of relevant themes and relevant documents within the domain, such as by using automated machine learning techniques as suggested by Downs (abstract; col. 2, lines 42-46).
As to claim 15, which incorporates the rejection of claim 9, Chen and Downs  fails to explicitly teach:
performing a search in a content database based on search query and the category of the user. 
However, Downs teaches:
performing a search in a content database based on search query and the category of the user (see col. 19, lines, 50-67 to col.20, lines 1-61. a search query was specified that included two query terms 265a, those being "Bonds" and "steroids"). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chen, Driscoll and Chavez to add content items based on the search query to the combination system of Chen, Driscoll and Chavez’s system as taught by Downs above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the determinations of relevant themes and relevant documents within the domain, such as by using automated machine learning techniques as suggested by Downs (abstract; col. 2, lines 42-46).

As to claim 16, which incorporates the rejection of claim 15, Chen teaches the bloom filter but Chen and Downs fail to explicitly teach wherein determining the category of the user using the neural network model comprises:
obtaining a third set of features based on the search query, device information of the user device, and user information of the user;
Applying the bloom filter to the third set of features to generate a fourth set of features;
and
applying the neural network model to the fourth set of features to generate the category of the user.
However, Downs teaches wherein determining the category of the user using the neural network model comprises: 
obtaining a third set of features based on the search query, device information of the user device, and user information of the user (see col. 14, lines 35-45…a Web page that is generated and provided to a client device of the user and Fig. 3, element 328); 
applying the third set of features to generate a fourth set of features (see Fig. 3, element 326); and 
applying the neural network model to the fourth set of features to generate the category of the user (see col.20, lines 4-23…a search query was specified that included two query terms 265a, those being "Bonds" and "steroids". Nodes 280a and 280c in
FIG. 2I represent those terms in the generated neural network). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chen and Downs to adding content items based on the search query to Chen’s system as taught by Downs above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the determinations of relevant themes and relevant documents within the domain, such as by using automated machine learning techniques as suggested by Downs (abstract; col. 2, lines 42-46).

As to claim 21, which incorporates the rejection of claim 17, Chen and Downs fail to explicitly teach: in response to a second search query, performing in a content database to identify a list of content items based on the second search query; 
for each of the content items, determining a score for the content item using the neural
network model based;
ranking the content items based on scores associated with the content items; and
generating a search result having the content items sorted based on the rankings. 
However, Downs teaches:
in response to a search query, performing in a content database to identify a list of content items based on the search query (see col. 10, lines 44-67 to col. 11, lines 1-5,  
a search query 45 specified by a user, in which the example term analysis information
illustrated in FIGS. 2A and 28 for the example documents 1-5 of the corpus may be used by the DSRD service to determine particular information that is relevant to the query); 
for each of the content items, determining a score for the content item using the neural network model based (see col. 13, lines 1-7…; col. 15, lines 48-61,… relevance score; col. 20, lines 3-67…Nodes 280a and 280c in FIG. 2I represent those terms in the generated neural network); 
ranking the content items based on scores associated with the content items (see col.13, lines 58-67 to col. 13, lines 1-7…Column 272e indicates an aggregate term relevance score for the candidate term in each entry 27 4 with respect to the query terms 265a, such as to reflect an assessed degree of relevance of the candidate term to the possible theme represented by the query terms 265a); and 
generating a search result having the content items sorted based on the rankings (see col. 11, lines 60-67, a list 269 of corresponding search results are shown in order of generated document relevance….). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Chen by adding content items based on the search query to Chen’s system as taught by Downs above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the determinations of relevant themes and relevant documents within the domain, such as by using automated machine learning techniques as suggested by Downs (abstract; col. 2, lines 42-46).

As to claim 23, which incorporates the rejection of claim 17, Chen and Downs fail to explicitly teach:
performing a search in a content database based on search query and the category of the user. 
However, Downs teaches:
performing a search in a content database based on search query and the category of the user (see col. 19, lines, 50-67 to col.20, lines 1-61, a search query was specified that included two query terms 265a, those being "Bonds" and "steroids"). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Chen by adding content items based on the search query to Chen’s system as taught by Downs above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the determinations of relevant themes and relevant documents within the domain, such as by using automated machine learning techniques as suggested by Downs (abstract; col. 2, lines 42-46).

As to claim 24, which incorporates the rejection of claim 23, Chen teaches the bloom filter but Chen and Downs fail to explicitly teach wherein determining the category of the user using the neural network model comprises: 
obtaining a third set of features based on the search query, device information of the user device, and user information of the user; and 
applying the neural network model to the fourth set of features to generate the category of the user. 
However, Downs teaches wherein determining the category of the user using the neural network model comprises: 
obtaining a third set of features based on the search query, device information of the user device, and user information of the user (see col. 14, lines 35-45…a Web page that is generated and provided to a client device of the user and Fig. 3, element 328); 
applying the third set of features to generate a fourth set of features (see Fig. 3, element 326); and 
applying the neural network model to the fourth set of features to generate the category of the user (see col.20, lines 4-23…a search query was specified that included two query terms 265a, those being "Bonds" and "steroids". Nodes 280a and 280c in
FIG. 2I represent those terms in the generated neural network). 
Chavez teaches a bloom filter (see Fig. 3, element 321).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Chen by adding content items based on the search query to Chen’s system as taught by Downs above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the determinations of relevant themes and relevant documents within the domain, such as by using automated machine learning techniques as suggested by Downs (abstract; col. 2, lines 42-46).

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over 
Chen et al. (“Membership Classification using Integer Bloom Filter,” hereinafter referred to as Chen), in view of Driscoll (US 2014/0372349 A1, hereinafter referred to as Driscoll), and further in view of Chavez et al. (US 9,985,984 B1, hereinafter referred to as Chavez), and Downs et al. (US 8,190,541 B2, hereinafter referred to as Downs), and Higgins et al. (US 10,373,047 B2, hereinafter referred to as Higgins).

As to claim 14, which incorporates the rejection of claim 13, Chen teaches the bloom filter but Chen, Driscoll, Chavez and Downs fail to explicitly teach wherein determining a score for the content item using the neural network model based comprises:
obtaining a third set of features associated with the content item; applying the bloom filter to the third set of features to generate a fourth set of features; and applying the neural network model to the fourth set of features to generate the score.  
However, Higgins teaches wherein determining a score for the content item using the neural network model based comprises: obtaining a third set of features associated with the content item (see col. 9, lines 63-67 to col. 10, lines 1-15, wherein using the broadest reasonable, Examiner interprets human-engineered features are extracted from human-scored responses to teach the limitation); and 
applying the neural network model to the fourth set of features to generate the score (see col. 10, lines 10-45…the extracted features and the scores assigned to the responses are used to train a scoring model using a machine learning application (e.g., using linear regression, Support Vector Machine (SVM), or other machine-learning methods). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chen, Driscoll, Chavez and Downs to add content items based on the search query to the combination system of Chen, Driscoll, Chavez and Downs’s system as taught by Higgins above.  The modification would have been obvious because one of ordinary skill would be motivated to reduce a loss function associated with scoring accuracy as suggested by Higgins (col. 20, lines 13-25).

As to claim 22, which incorporates the rejection of claim 21, Chen teaches the bloom filter but Chen, Driscoll, Chavez and Downs fail to explicitly teach wherein determining a score for the content item using the neural network model based comprises:
obtaining a third set of features associated with the content item; applying the bloom filter to the third set of features to generate a fourth set of features; and applying the neural network model to the fourth set of features to generate the score.  
However, Higgins teaches wherein determining a score for the content item using the neural network model based comprises: 
obtaining a third set of features associated with the content item (see col. 9, lines 63-67 to col. 10, lines 1-15, wherein using the broadest reasonable, Examiner interprets human-engineered features are extracted from human-scored responses to teach the limitation);
applying the third set of features to generate a fourth set of features (see col. 9, lines 63-67 to col. 10, lines 1-15, wherein using the broadest reasonable, Examiner interprets human-engineered features are extracted from human-scored responses to teach the limitation); and 
applying the neural network model to the fourth set of features to generate the score (see col. 10, lines 10-45…the extracted features and the scores assigned to the responses are used to train a scoring model using a machine learning application (e.g., using linear regression, Support Vector Machine (SVM), or other machine-learning methods). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Chen, Driscoll, Chavez and Downs to add content items based on the search query to the combination system of Chen, Driscoll, Chavez and Downs’ system as taught by Higgins above.  The modification would have been obvious because one of ordinary skill would be motivated to reduce a loss function associated with scoring accuracy as suggested by Higgins (col. 20, lines 13-25).

Response to Arguments
The Applicant’s arguments have been fully considered but are partially moot in view of new ground(s) of rejection (US 2014/0372349 A1). 
REMARKS
Argument 1
Applicant further notes that because Cheng's hash phase transforms n elements of a sample set to reflect n buckets, Cheng does not appear to read on Applicant's each of the features in the second set representing a combination of two or more features in the first set.
In the interest of compact prosecution, however, Applicant further amends claim 1 to recite wherein the neural network model together with the bloom filter is used to determine a category of a user based on a search query received from the user for content delivery.
Applicant notes that the applied references do not suggest or describe each and every feature of Applicant's claim 1.

Examiner response:
Examiner respectfully disagrees. Applicant’s arguments have been fully considered but are moot in view of new ground(s) of rejection (US 2014/0372349 A1).  
Argument 2
Claims 2-3, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al ("Membership Classification using Integer Bloom Filter," hereinafter referred to as Chen), in view of Chavez et al. (US 9,985,984 B1, hereinafter referred to as Chavez).
Chavez as-applied does not appear to cure the deficiencies noted. 

Examiner response:
Examiner respectfully disagrees. No further arguments were made for the remaining dependent claims 2-3, 9-11, and 17-19.  Therefore, the dependent claims are not patentable over the applied references.

Argument 3
Claims 5, and 7-8 are rejected under 3 5 U.S. C. 103 as being unpatentable over
Chen et al. ("Membership Classification using Integer Bloom Filter," hereinafter referred to as Chen), in view of Downs et al (US 8,190,541 B2, herein after referred to as Downs).
Downs as-applied is discussed above and does not appear to cure the deficiencies noted.

Examiner response:
Examiner respectfully disagrees. No further arguments were made for the remaining dependent claims 5, and 7-8.  Therefore, the dependent claims are not patentable over the applied references.


Argument 3
Claim 6 is rejected under 3 5 U.S. C 103 as being unpatentable over Chen et al
("Membership Classification using Integer Bloom Filter," hereinafter referred to as Chen), in view of Downs et al. (US 8,190,541 B2, hereinafter referred to as Downs), and further in view of Higgins et al. (US 10,373,047 B2, hereinafter referred to as Higgins).

Higgins as-applied does not appear to cure the deficiencies noted.

Examiner response:
Examiner respectfully disagrees. No further arguments were made for the remaining dependent claims 5, and 7-8.  Therefore, the dependent claims are not patentable over the applied references.

Argument 3
Therefore, the applied references, taken either alone, or in combination, does not suggest or describe each feature of Applicant's claim 1.
At least for the reasons stated above in support of claim 1, independent claims 9 and 17 are also patentable over the applied references.
The remaining dependent claims are also patentable over the applied references, given their dependence on the independent claims.

Therefore, reconsideration and withdrawal of the rejections under 35 U.S.C. § 102 and 103 are respectfully requested.

Examiner response:
Examiner respectfully disagrees.  The applied reference does suggest or describe each feature of Applicant's claim 1.  
At least for the reasons stated above in support of claim 1, independent claims 9 and
17 are also not patentable over the applied references.
No further arguments were made for the remaining dependent claims.  Therefore, the dependent claims are not patentable over the applied references.
Therefore the rejections under 35 U.S.C. § 103 have been reconsidered and maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
                                                                                                                                                                                                   /KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122